      Case: 3:20-cv-00244-NBB-RP Doc #: 27 Filed: 08/23/21 1 of 1 PageID #: 601




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

WENDY JEAN COLEMAN                                                                           PLAINTIFF

v.                                                                           No. 3:20-CV-244-NBB-RP

COMMISSIONER OF SOCIAL SECURITY                                                           DEFENDANT


                                             JUDGMENT

        On consideration of the file and record in this action, the court finds that the report and

recommendation of the United States Magistrate Judge dated July 1, 2021, was on that date served via

electronic mail through the court’s CM/ECF system upon counsel of record. The date for objections

has elapsed and no objection has been filed by the parties. As such, the court is of the opinion that

such report and recommendation [Docket 26] should be approved and is therefore adopted as the

opinion of the court.

        SO ORDERED, this the 23rd day of August, 2021.


                                                 /s/ Neal Biggers
                                                 NEAL B. BIGGERS, JR.
                                                 UNITED STATES DISTRICT JUDGE
